DETAILED ACTION
This communication is in responsive to Amendment for Application 16/240907 filed on 10/07/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-2, 4, 6-9, 11, 14-17 and 19-20 are presented for 
examination.
		Claims 3, 5, 10, 12-13 and 18 were canceled. 

Response to Arguments
3.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

4.	Applicant’s arguments in the amendment filed on 10/07/2020 regarding claim rejection under 35 USC § 103 with respect to Claims 1-2, 4, 6-9, 11, 14-17 and 19-20 are moot in view of the new ground of rejection. However, Examiner responds to pertinent arguments with respect to maintained rejection. 
	a.	Applicant provides no arguments to distinguish the cited art. Instead, applicant points out to a different application that was allowed and the reasons for allowance. 

	b.	Applicant then argues the definition of persona in Remarks p. 10. Examiner’s interpretation is consistent with applicant’s specification. Applicant may amend to force specific definition. Thus, Examiner maintains his interpretation.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6-9, 11, 14-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10178064 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent disclose every element of the claimed invention. The issued patent is narrower in scope than the current application . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-2, 4, 6-9, 11, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 2012/0282879 A1 in view of Shah US 2012/0142306 A1. 

Regarding Claim 1, Smith teaches a system comprising: 
a priority service application repository (¶0007; emergency with priority access WPA);
a processor (¶0075 & ¶0077; processing elements and memory elements); 
and memory that stores a service execution runtime framework comprising a priority service application that, when executed by the processor (¶0075 & ¶0077; processing elements and memory elements), causes the processor to perform operations comprising 
storing, for an entity, a plurality of personal and non-personal personas (instant specification in [0051] defines persona so broadly to include “any service that may be applied for incoming or outgoing communications. ¶0065-¶0066 & Figs. 6-7; TPA-authorized calls including source or destination mobile devices “personal personas” are stored as TPA-registered mobile device or TPA-registered phone without entering *272 “non-personal persona”), wherein each persona of the plurality of personal and non-personal personas allows the entity to be associated with different selectable communications services using a same entity identifier (¶0041-¶0042 & ¶0045 & ¶0065-¶0067 & Fig. 7; Smith teaches each persona is used for outgoing or ongoing service communications using same entity phone number “identifier” for example, if the user uses a TPA-authorized call without *272 then call is blocked; if the user uses a non-registered device with *272 then it goes through only if the user enters a PIN etc.) 
creating a priority service persona for the entity (¶0042, ¶0067 & Fig. 7; *272 prefix used with calls “priority persona”), saving, for the entity, the priority service persona with the plurality of personal and non-personal personas, wherein the priority service persona is associated with a priority communications service that, when used for a communications session that involves the same entity identifier (¶0042, ¶0067 & Fig. 7; *272 calls for the user “priority persona” where the information is saved in a database), such that the entity is able to switch among the plurality of personal and non- personal personas to utilize in different situations (¶0065-¶0067 & Fig. 7; emergency calls e.g. TPA communication channel as in Fig. 7 step 326 vs a non-TPA call).
causes a priority treatment to be applied to the communications session (TPA preemption for authorized TPA users e.g. Fig. 7-step 318, 314 and 315; if *272 prefix is used “priority persona” then disconcert a non-TPA call and connect call “apply treatment”  Also see examples in ¶0065-¶0067), 
receiving a request to invoke the priority communications service for the communications session (Fig. 7 receive a new call in step 308), wherein the request comprises the priority service persona that identifies the priority treatment to be applied to the communications session (Fig. 7 step 316 *272 prefix call “priority treatment”), and wherein the request further comprises a credential (Fig. 7 step 318 PIN matches “credential”), generating a query directed to the priority service application repository to determine whether the entity is authorized to access the priority communications service (¶0007; In order to use WPA, emergency response personnel must pre-register their mobile devices with their cellular communication network service provider.  Then, if the pre-registered emergency response personnel user is unable to access the cellular communication network because of increased call volume, the user can dial *272+Destination Number and push the SEND key (Example: *272 703 650 0100+SEND).  The cellular communication network equipment will recognize the *272 prefix as a WPA access request and search a database for the mobile device's unique identification number to confirm that the mobile device is entitled to priority access.  If the mobile device is properly authorized, the call will be given priority in the network queue, enabling the user to complete the call),
and determining based, at least in part, upon the priority service persona that the priority communications service should be invoked for the communications session and the priority treatment should be applied to the communications session (Fig. 7 steps 318, 314 and 315. Additionally, see ¶0041-¶0045 & ¶0045; TPA authorized user with a PIN “credential” can authenticate any number of mobile devices using the *272 “priority service persona” dialing procedure described above, dialing prefix “id” and PIN).

 with a first communications service, and wherein a second persona of the plurality of personal and non-personal personas is associated with a second communications service to which the entity is subscribed on behalf of another entity,” in ¶0065-¶0066 & Figs. 6-7; TPA-authorized call where the user is authorized or subscribed the services. 
However, Smith seems to not expressly teach the bolded limitation “wherein a first persona of the plurality of personal and non-personal personas is associated with a first communications service, and wherein a second persona of the plurality of personal and non-personal personas is associated with a second communications service to which the entity is subscribed on behalf of another entity,”
Shah teaches the bolded limitation wherein a first persona of the plurality of personal and non-personal personas is associated with a first communications service, and wherein a second persona of the plurality of personal and non-personal personas is associated with a second communications service to which the entity is subscribed on behalf of another entity (¶0018-¶0028 & Fig. 1; Shah teaches different personas one persona under first operator 102 (a) e.g. emergency services entity, public safety provider or other public service entity that demand priority communications for its users over RAN 104. The second persona is under operator 102 (b) that does not demand priority communications and that has subscribers whose communications will be relatively less priority in these situations).

enhancing DIAMETER-level AVPs (¶0039).

Regarding Claim 2, Smith in view of Shah teaches the system of claim 1, Smith further teaches wherein the operations further comprise, in response to determining based, at least in part, upon the priority service persona that the priority communications service should be invoked for the communications session and the priority treatment should be applied to the communications session, invoking the priority communications service for the communications session and applying the priority treatment to the communications session (¶0065-¶0067 & Fig. 7; depending on whether the user uses *272 before establishing a call where TPA preemption for authorized TPA users may apply or may not).

Regarding Claim 4, Smith in view of Shah teaches the system of claim 3, Smith further teaches wherein the second persona is a non-personal persona, and wherein 

Regarding Claim 6, Smith in view of Shah teaches the system of claim 1, Smith further teaches wherein the entity is an originating party for the communications session (¶0065-¶0066 & Figs. 6-7; source or destination mobile device where the originator of service dials *272).

Regarding Claim 7, Smith in view of Shah teaches the system of claim 6, Smith further teaches wherein the priority service persona is provided by an originating device associated with the originating party for the communications session based upon a priority setting enabled on the originating device (¶0065-¶0066 & Figs. 6-7; source or destination mobile device where the originator of service dials *272).

	Claims 8-9, 11, 14-17 and 19-20 are substantially similar to the above claims, thus the same rationale applies. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455